Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154445(99)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154445
  v                                                                COA: 323741
                                                                   Wayne CC: 14-001748-FC
  JOHNNY RAY KENNEDY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion of defendant-appellant to extend the time for
  filing his supplemental brief to July 31, 2017, is GRANTED. The time for filing the
  supplemental brief of plaintiff-appellee is also extended to July 31, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  May 24, 2017
                                                                              Clerk